Milonas, J. (dissenting).
The issue before this court can be summarized as follows: Have respondents-appellants the New York City Health and Hospitals Corporation and Bellevue Hospital (respondents) established by clear and convincing evidence that petitioner-respondent Joyce Brown, also known as Billie Boggs (petitioner), has a mental illness for which immediate observation, care and treatment in a hospital is appropriate and which presents a real and present threat that it will result in a substantial harm to herself or others? In our opinion, respondents have failed to demonstrate the second of these criteria.
This case has attracted considerable attention, since petitioner’s involuntary hospitalization represents the first known effort by the city to implement a highly publicized and controversial Mayoral policy directed at dealing with the proliferating population of the mentally disturbed homeless. It may be perceived as a classic confrontation between the rights of a citizen against a governmental authority trying to confront *367and remedy a pervasive societal problem. Petitioner, through her attorney, has waived her right to confidentiality and consented to have the press attend the hearing. Consequently, there have been almost daily news reports concerning the matter, and it appears to have prompted a number of television and other media discussions relating to the problem of the homeless. Regrettably, there is a danger that the media barrage may obscure the fact that we are not deciding the wisdom and propriety of the Mayor’s program and that our ruling will not have a significant impact upon the very real social problem with which that program is attempting to grapple. All that we are authorized to do here, and indeed can do, is to determine whether respondents may lawfully retain for further hospital observation and treatment one particular individual, and, in that respect, our deliberations must be guided exclusively by the statutory and legal mandates as applied to the facts of the instant proceeding.
Joyce Brown is a 40-year-old black woman who lives on the streets, specifically on a sidewalk area located at Second Avenue between 65th and 66th Streets next to Swensens Restaurant where there is an air vent that emits hot air 24 hours a day. Beginning in December of 1986, apparently based upon communications regarding the presence in the neighborhood of a dirty, disheveled, inadequately clothed woman, members of an outreach group, the Homeless Emergency Liaison Project, known as Project HELP, placed Brown under regular observation, endeavoring to make contact with her and offering unsuccessfully to extend assistance. On a minimum of five occasions, at the behest of Project HELP, she was brought to Metropolitan Hospital, whose physicians invariably declined to admit her. Finally, on October 28, 1987, Brown was forcibly removed from the street and transported to Bellevue Hospital, in whose psychiatric unit she was confined against her will pursuant to section 9.39 of the Mental Hygiene Law. She thereafter petitioned for her release and, following a hearing which included the testimony of 11 witnesses and the introduction of numerous documents, the court found that Joyce Brown does not suffer from a mental illness that is likely to cause serious harm to herself or to others (136 Misc 2d 1082). Respondents have appealed to this court, and petitioner’s release was stayed pending determination of the matter by our court.
The United States Supreme Court has recognized that involuntary civil commitment is a "massive curtailment of liberty” *368(Humphrey v Cady, 405 US 504, 509 [emphasis added]). In O’Connor v Donaldson (422 US 563), the court considered the question of whether a State may properly confine the mentally ill merely to guarantee them a living standard superior to what they enjoy in the private community. According to the court, "the mere presence of mental illness does not disqualify a person from preferring his home to the comforts of an institution. Moreover, while the State may arguably confine a person to save him from harm, incarceration is rarely if ever a necessary condition for raising the living standards of those capable of surviving safely in freedom, on their own or with the help of family or friends” (supra, at 575). Thus, the court concluded, "a State cannot constitutionally confine without more a nondangerous individual who is capable of surviving safely in freedom by himself or with the help of willing and responsible family members or friends” (supra, at 576).
Subsequently, the Supreme Court was confronted with the issue of the standard of proof necessary to confine a person against his will (Addington v Texas, 441 US 418). Although the court rejected the beyond-a-reasonable-doubt standard applicable to a criminal case, it stated that "the individual’s interest in the outcome of a civil commitment proceeding is of such weight and gravity that due process requires the state to justify confinement by proof more substantial than a mere preponderance of the evidence” (supra, at 427). The Supreme Court, therefore, held the appropriate standard of proof to be by clear and convincing evidence.
Mental Hygiene Law § 9.39, which relates to the emergency admission of a person for observation, care and treatment, provides that the director of an appropriate hospital "may receive and retain therein as a patient for a period of fifteen days any person alleged to have a mental illness * * * and which is likely to result in serious harm to himself or others.” The term "likelihood to result in serious harm” is defined by the statute as:
"1. substantial risk of physical harm to himself as manifested by threats of or attempts at suicide or serious bodily harm or other conduct demonstrating that he is dangerous to himself, or
"2. a substantial risk of physical harm to other persons as manifested by homicidal or other violent behavior by which others are placed in reasonable fear of serious physical harm.” (Mental Hygiene Law § 9.39 [a] [1], [2].)
*369Section 9.39 also contains, among other protections made available for the involuntarily retained individual, provisions for such a patient’s receiving notice of his status and rights and for a prompt hearing. However, the 15-day period specified in section 9.39 has already expired, and respondents have indicated that should they prevail on this appeal, they intend to continue to confine petitioner under section 9.27 of the Mental Hygiene Law. Pursuant to this provision, a director of a hospital may retain for another 60 days "any person alleged to be mentally ill and in need of involuntary care and treatment upon the certificates of two examining physicians, accompanied by an application for the admission of such person.” Two examining physicians have certified that Brown should be held under section 9.27, and the director of Bellevue Hospital has supplied an application for her admission. A right to a hearing is also accorded anyone confined pursuant to section 9.27, and, under certain circumstances, the patient may be held for an additional amount of time (Mental Hygiene Law §§ 9.31, 9.33; see also, Woe v Cuomo, 729 F2d 96, cert denied 469 US 936; Project Release v Prevost, 722 F2d 961 [both of these cases rejected constitutional challenges to New York State’s civil commitment statutory scheme]). Clearly, the finding of this court regarding the propriety of petitioner’s confinement under section 9.39 will have relevance to the right of respondents to continue to retain her under section 9.27, and, thus, the instant controversy is not moot despite the expiration of the initial 15-day period of detention.
The standard for an involuntary civil commitment appears to be the same under both sections 9.27 and 9.39, and such confinement "must be based upon a finding that the person to be committed poses a real and present threat of substantial harm to himself or others” (Matter of Scopes, 59 AD2d 203, 205). The Second Department has stated that such a threat can arise from a refusal or inability to meet essential needs for food, clothing or shelter (Matter of Carl C., 126 AD2d 640; Matter of Harry M., 96 AD2d 201), although this is generally intended to pertain to a person who is simply too mentally ill to take care of himself in any meaningful sense. Accordingly, the State must demonstrate by clear and convincing evidence that the person sought to be retained is mentally ill and that there is a real and present threat that he or she will cause substantial harm to himself or to others. In that connection, the danger must be both real and immediate, not speculative and remote.
*370Respondents urge that Brown suffers from a mental illness which, if left untreated, places her well-being at substantial risk. While they characterize her as engaging in escalating aggressive and violent behavior, they do not really argue that she is a danger to anyone but herself. Indeed, respondents’ counsel summed up before the hearing court by asserting:
"The key issue in this case is dangerousness and the record shows three aspects of self danger. It is important to understand that our case is primarily but not exclusively about self danger. The three aspects of self danger, which any one alone would be enough to meet the statutory standard, include self danger from self neglect, from actively suicidal conduct, and self danger from aggressive behavior that is likely to provoke an attack from others.
"We have shown self danger and self neglect through the testimony of Dr. Hess, who talked about the lightweight form clothing with the torso exposed, personal hygiene of stains and smells of feces and urine, matted hair and dirty skin. Miss Putnam, the social worker, who had observed her many times, thirty to forty, testified that she was barefoot in the winter, she was barefoot in the rain. Again, that she urinated and deficated [sic] on the street, and that going to the issue the less restrictive means of caring for the patient, she had turned down all offers of food, clothing, shelter and medical assistance. While it is true that Miss Boggs did say in court today that she now would be willing to accept some services on certain times, we have found also that on many occasions she has not told the truth * * *
"On the second part of self danger, self danger from actively suicidal conduct, the patient told Dr. Gabriel that she ran into traffic and said, T have a right to do it. It is my business; not your business.’
"And a third level of self danger from aggressive behavior that is likely to provoke an attack on herself, Dr. Hess testified that the patient was verbally aggressive to a person who approached her with an association with Project HELP. That by late July she was exposing herself by lifting herself and was very angry and hostile, and that she ran after and threw food at Dr. Hess. While Mr. Levy has made light of that, our concern is the harm to Miss Boggs, not the harm from her. It is reasonable to believe in the City of New York that not all people will run when you throw something at them. They may turn and attack you, as well.
*371"Ms. Putnam testified to very provocative language used by the patient, including 'Niggers, fucking Niggers, and suck my big black cock,’ words in the City of New York that may bring about assault on oneself.”
Respondents expressly deny that it is their position that all homeless persons are mentally disturbed or warrant involuntary care and treatment, and they concede the right of mentally healthy people to live without shelter on the streets. Rather, respondents assert that petitioner is mentally ill, and her mental disability renders her unable to care for herself and puts her in danger of provoking an assault from others or being struck by a car. While neither of the latter events have taken place, respondents contend that they are not obliged to wait for such occurrences before intervening to assist her. However, one must again bear in mind that the law requires that respondents prove by clear and convincing evidence that there is a real and immediate threat of substantial harm to petitioner or others.
Notwithstanding the testimony of her psychiatrists to the contrary, the evidence of petitioner’s mental illness is clear and convincing, only its definition and degree is uncertain. She is a withdrawn, socially isolated individual with a long history of hostile, verbally abusive behavior, which frequently manifests itself in her cursing at people, uttering obscenities and racial epithets at them and exposing her buttocks. Her abusive and hostile manner has primarily been directed at family members, Project HELP personnel, doctors and nurses at Bellevue Hospital and at East Orange General Hospital in New Jersey where she admitted herself voluntarily and was confined for several weeks in June and July of 1985. Brown has also been observed to display a variety of bizarre conduct, including burning and tearing up money in what seems to be a ritualistic fashion and what is perceived by respondents’ psychiatrists to involve delusionary thinking, once shouting obscenities at black deliverymen last spring (she purportedly harbors strong negative feelings toward black males), and throwing food back at HELP members who had given her lunch. In fact, Brown has exhibited an especially hostile attitude to people from HELP and has refused all of their many offers of food, clothing and other assistance. HELP alleges that in two separate incidents, she chased their personnel down the street and once, in an episode which respondents seem to deem extremely significant and indicative of the danger in which she places herself, she ran out into the street *372to toss away some clothing handed to her by HELP members. It is evident that Brown dislikes and distrusts HELP members, objects to the attention which she has received from them, and most of her abusive, aggressive conduct on the street has had HELP people as its target. In that regard, it can be surmised that she resents the persistent offers of unwanted assistance, and her anger at the group derives in no small part from the fact that HELP is responsible for her having been forcibly removed on a number of occasions from the streets to Metropolitan Hospital.
Brown’s personal hygiene is minimal if not virtually nonexistent. She rarely bathes, her clothing is generally dirty and tattered, and she urinates and defecates in the street, claiming that the public toilets are too distant for her to utilize. Although she denies that she soils herself, she did inform Dr. Gabriel, the emergency room physician who admitted her to Bellevue Hospital, that she urinates and defecates in her clothes and may have told the same thing to Dr. Maeve Mahon. However, the record is devoid of evidence that any feces were ever discovered on her garments during the many times that she was removed either to Metropolitan Hospital or Bellevue Hospital, where she was always cleaned up, and there is no indication that anyone ever saw Brown soil herself. Her body odor, of course, was extremely pungent while she was on the street, and once a coat which was wrapped around her was observed to be stained with feces. Since Brown covers herself with this coat when she defecates, as seen in a photograph admitted as an exhibit, it is suggested that this soiling occurred during that process.
Respondents have pointed to a few other events as symptoms of Brown’s mental illness, which their psychiatrists generally described as deteriorating and of a paranoid schizophrenic variety. One of respondents’ physicians stated that she engaged in a singsong speech pattern called "clanging”. Dr. Mahon characterized her speech as "pressurized”, which does not permit the listener to interject questions or comments. Dr. Mahon considered it a delusion that Brown believed herself to have been falsely committed to the hospital and feared she would die in the hospital, and Dr. Mahon also made reference to a claim by Brown of having seen another female patient standing by her bed at night when there actually was only one other patient (a female) on her section at that time. On the latter occasion, petitioner purportedly spoke to herself. All of respondents’ psychiatrists deemed her *373act of tearing and burning paper currency, the money at times allegedly placed in neat piles in urine, to represent delusional thinking. Respondents, moreover, assert that Brown’s ability to function is impaired. Yet, notwithstanding the opinion by respondents’ psychiatrists that she is suffering from a psychosis, rather than a severe personality disorder, the proof of this is dubious. Not only do petitioner’s physicians dispute the claim that she is psychotic, but even respondents’ psychiatrists admit that she does not hallucinate and is basically not delusional. Brown’s speech is lucid and coherent; she is intelligent and, as her testimony at the hearing reveals, she even possesses a sense of humor. According to hospital records, she has a good grasp of current events (she was aware of the Summit conference and the death of Bronx District Attorney Mario Merloa), and a number of these records contain a diagnosis of a personality disorder rather than a psychosis. There is strong evidence that neither the small single dose of medication which was administered to her upon her admission to Bellevue Hospital nor her brief hospital confinement would result in the "recompensation” of a chronic paranoid schizophrenic.
At any rate, regardless of whether or not Brown is psychotic, she is clearly mentally ill. The evidence, however, of whether her mental illness is of such a nature and magnitude as to render her dangerous to herself or others is highly questionable, much less clear and convincing. For instance, there is no proof whatever that she has ever harmed herself or anyone else. While Jane Putnam, Project HELP’S director and a certified social worker, commented at the hearing that she noticed Brown chase certain people, including passersby, the only specific incident of Brown ever cursing at, or doing anything else to, passersby took place more than six months ago and involved some black deliverymen, who were across the street at the time. It is not certain whether these men did anything to provoke her reaction, and it is the only time that she is known to have been abusive toward anyone in the street other than Project HELP personnel. As for the HELP people, it is apparent that Brown simply wanted them to leave her alone. Moreover, although she may have twice chased away HELP members, and once threw a sandwich and some other food at a HELP psychiatrist, there is no proof that she has ever assaulted or in any other way injured anyone. The HELP observations of Brown as noted by their field workers indicates: "she behaved nicely towards passersby who offered *374her some change but was very hostile toward worker—ignored questions asked * * * gentleman sitting down next to her in conversation [she] recognized team * * * got up and walked away * * * when we asked if we could do anything for her, [she] replied 'you can leave me alone, that is what you can do’ * * * sent patient to hospital involuntarily, 3/28/87; talking in her usual spot on 65th Street and 2nd Avenue with a male friend who was with her yesterday * * * [when team approached she became] loud, cursing, agitated, would not tell us what happened at hospital * * * engaged in polite, friendly conversation with passersby, asking young neighborhood woman what the woman will have for dinner. Not recognizing us as members of the team she is quite appropriate and friendly. Markedly, different from her hostile, [illegible] presentation.” (Emphasis part of record.)
Indeed, respondents do not seriously contend that Brown is likely to cause physical harm to other persons and have made absolutely no record to that effect. It is, instead, the danger which she allegedly poses to herself which forms the basis for their attempt to confine her. In that context, Brown has resided on the streets for approximately one year. She feeds herself through money collected from panhandling and purchases the same meal every day from a neighborhood delicatessen. This meal consists of a chicken cutlet, juice, milk and occasionally ice cream. According to respondents’ own psychiatrists, she is not malnourished and has no serious physical problems. In response to respondents’ allegation that she ritualistically rejects paper money, petitioner testified that she destroys bills when they are forced upon her or offered to her in a demeaning way. She further explained, in a realistic assessment of city life, that she prefers not to keep money overnight, since it is dangerous to sleep in the street when in possession of money.
It is asserted, as well, that she is inadequately dressed in the winter, without a coat and often without shoes or socks. Brown, however, keeps warm by lying next to an air vent that releases a constant stream of hot air 24 hours a day. At the hearing, Brown stated that she had not suffered from a cold once in the past year, and the only time that she was in danger of being frost-bitten occurred after she was forcibly transported to Metropolitan Hospital and then released in freezing temperature, compelling her, while wearing flimsy footwear, to walk a considerable distance back to her air vent. Certainly, respondents did not produce any proof that Brown *375was ever observed to be physically ill while on the streets. Indeed, her most recent work-up at Bellevue Hospital upon her admission there and the emergency room records of her many involuntary Metropolitan Hospital examinations show no signs of any physical disorders.
Further, the homeless are generally unkempt, dirty, poorly clad, and often reek of urine and feces, yet respondents expressly deny that the mere condition of being homeless and malodorous makes a person dangerous to himself. While it may be argued that living on the streets exposes a person to constant peril, respondents are not contending that all homeless persons should be removed from the streets because they are thereby a danger to themselves. As for the claim that Brown urinates and defecates on herself, even if this is true (which was by no means clearly established), respondents have not introduced any evidence that soiling oneself poses a physical hazard. It may be unsanitary and terribly unpleasant to those around her, but no proof was offered to show that it is dangerous. Similarly, the testimony that Brown was once observed to run between cars and/or into the street was sharply disputed by her, and in any event does not mean that she has a pattern of placing herself in front of moving traffic. Her later admission to Dr. Gabriel can be viewed as an act of bravado as can her statement that she soiled herself. In fact, all of respondents’ psychiatrists specifically deny that Brown has suicidal ideation. She has certainly never physically harmed herself, and respondents do not really advance the proposition that she is apt to do is in the future. The record does not show a single instance in which petitioner has ever hurt herself.
While the majority appear persuaded by Brown’s purported statement to Dr. Gabriel that she walks in front of moving cars as clear and convincing evidence of her self-destructive behavior, there is no objective indication that she has ever performed any act more perilous than her once walking between parked cars to dispose of unwanted clothing given to her by HELP. The majority are thus relegated to relying upon her own questionable admission notwithstanding that they are highly skeptical of her credibility in all other respects. Furthermore, the hospital record does not cite petitioner as admitting to running into traffic, but as asserting, apparently in a defiant manner, "If I get hurt that’s my business and nobody else’s business.” Indeed, the fact that Brown’s purported self-destructiveness is not supported by the record can *376easily be ascertained from respondents’ decision not to rest their case upon this argument.
In the end, respondents’ effort to institutionalize petitioner can be narrowed down to one claim: she is dangerous to herself because, as a result of her abusive and obscene speech and generally obnoxious behavior, she is likely to provoke others to do injury to her. Respondents contend that Brown has been living on the streets for some time, cursing and shouting and engaging in various bizarre behavior. Yet no one has assaulted her. Respondents, however, are concerned that perhaps someone might do so in the future, and, for her own protection, as well as to save some unbalanced person who might take offense at her conduct from yielding to his or her worst impulses, now propose to confine her to a hospital against her will.
While the desire of respondents to confine Brown for her own safety may at first seem well intentioned, this extreme remedy is inadequately supported by the evidence and, upon closer examination, is somewhat offensive. It should be noted that the majority do not pursue what respondents have chosen to make their strongest point. They fail to do so no doubt because respondents have demonstrated only one specific incident where Brown was abusive to ordinary citizens. That incident involved the deliverymen, and what precipitated this event is unknown. Other than a vague and undocumented allegation by Project HELP that she was abusive to others, there is no proof that her hostility and abusiveness was directed to anyone other than hospital and HELP personnel, and there is certainly no indication that she has ever provoked an assault from anyone.
It is axiomatic that a trial court’s "[findings of fact should not be disturbed unless such findings could not have been reached under any fair interpretation of the evidence” (City Univ. v Finalco, Inc., 129 AD2d 494, 495). As this court has stated in 829 Seventh Ave. Co. v Reider (111 AD2d 670, 672, revd on other grounds 67 NY2d 930): "As to assessment of witness credibility, it is a basic principle of appellate review that the findings of the nisi prius court, which alone has had the opportunity to hear and observe the witnesses and their demeanor on the stand, are to be accorded the greatest respect and are not to be disturbed, even if there is some evidence leading to a contrary result, so long as they have sufficient support in the record and are not contrary to the law.”
*377We cannot accept the majority’s total disregard for the fact finding of the hearing court. The court carefully and patiently heard evidence offered by both sides over a span of several days comprising approximately 600 pages of testimony. Expert witnesses were offered on both sides, and extensive hospital records were admitted into evidence. What is clear is that the court gave the parties a full opportunity to develop a complete record. The court’s decision reflects a full and fair analysis and careful weighing of all the testimony. Confronted with conflicting medical testimony, the hearing court placed "great weight on the demeanor, behavior and testimony of Joyce Brown herself.” (136 Misc 2d 1082, 1086, supra.)
The majority, having dismissed out of hand Brown’s credibility, give no deference to the hearing court’s assessment of her testimony and condition. Yet, if the court’s judgment of her mental condition is to be completely ignored, then what was the purpose of the hearing in the first place? Respondents could simply have committed petitioner based upon their own psychiatric determination and would have been entitled to retain her for as long as they considered appropriate. However, the Legislature has decreed, and indeed the Constitution insists, that an individual whose involuntary commitment is sought must be accorded due process protection. In that regard, a hearing must be provided if so desired by the detained person, at the conclusion of which it is the Judge’s obligation to make an independent finding of both mental health and dangerousness based not only upon the testimony of the psychiatrist but upon the Judge’s own evaluation of the demeanor and testimony of the person involved. In addition, such a hearing affords the hearing Judge the opportunity to evaluate the psychiatric testimony by comparing his assessment of the petitioner against that of the experts. Significantly, it provides the person with a hearing before an impartial Judge as fail-safe protection against improper confinement, whether the commitment is sought by a governmental authority or by relatives.
It should be stated that the majority find Dr. Patel’s response to a hypothetical question posed to him by respondents to be a "significant concession”. While it is true that the hypothetical is correctly quoted in its entirety in the body of their opinion, in later analyzing the importance of Dr. Patel’s answer, they neglect to make mention of its complete content, most conspicuously with respect to whether Brown assaults passersby. Certainly, if the petitioner were to assault pass*378ersby, then her conduct would constitute a danger to others. There is, however, not a single instance in the record of petitioner assaulting anyone nor was most of the other conduct alleged in the hypothetical established by the record.
Petitioner’s conduct on the street is understandable if we appreciate her obvious pride in her independence and in her ability to survive on her own. She derives a unique sense of success and accomplishment in her street life. In petitioner’s words, when poignantly describing her ability to endure on the streets, she has called herself a "professional”. Now in the face of petitioner’s assessment of herself, and in her own view, Project HELP has been endeavoring to compel her to accept assistance and be dependent. Moreover, on at least five occasions, Project HELP forced her, while handcuffed, to be transported to Metropolitan Hospital, where various physicians always refused to admit her since she was deemed to be not dangerous. In fact, she was taken to Metropolitan Hospital under restraint shortly after both incidents considered significant by respondents—her running into the street and her shouting at the deliverymen. Both times she was observed by different doctors while she was at her worst and still determined not to be dangerous to herself or others. Petitioner’s explanation for her street conduct is that she has learned that by employing her "profanity” and assorted bag of obnoxious tricks, she was always able to induce Project HELP to retreat.
However, even assuming that Brown is abusive, obnoxious and obscene to everyone, it would still be inappropriate to confine her. There is not one incident in the record of any violence directed at the petitioner or any emanating from her. It appears that she has been the beneficiary of people’s normal responses to hostile and distressing experiences, which is to retreat and distance themselves as much as possible from the unpleasantness, rather than to close in or attack. In a free and democratic society, an individual has the right, within certain permissible limits, to be verbally offensive if he or she so chooses. Therefore, there are a variety of statutes which specifically prohibit and penalize some of the offensive conduct in which petitioner has allegedly engaged. Yet, viewing her behavior as the product of an illness rather than criminality, the city has understandably declined to prosecute her criminally.
Respondents concede that normal people have the right to live on the streets so long as they can survive there. Petitioner has clearly established that she has survived. We do *379not believe that a mentally disturbed person can be institutionalized merely for foul and offensive language and behavior, and certainly not without a demonstration by clear and convincing evidence that there is a real and present threat that that individual poses a substantial risk of harm to either herself or others. That is the legal standard, and it is a stringent one. Certainly a claim that there is the possibility of future assault is too speculative and remote, and it is not sufficient ground upon which to deprive someone of her liberty. One cannot accept the proposition that it is justifiable to commit involuntarily a mentally disturbed person because another mentally disturbed person may assault her.
Brown is a veteran street person who knows very well how to take care of herself. She was wise enough to select a location for her home which has a hot air vent. She feeds herself well, has developed friendships with people from the neighborhood and appears to be no better or worse dressed than other homeless persons, and she is probably healthier than most. Moreover, whatever the severity of her mental illness, she is rational, coherent, verbal, somewhat humorous and totally aware of her surroundings. She is in no more danger than anyone else who finds him or herself with no alternative but to live on the streets.
Finally, it is extremely significant that in all of petitioner’s prior hospital evaluations (at least six), whether in New York or New Jersey, where she was examined by many different disinterested psychiatrists, they all concurred in one final diagnosis that she is not a danger to herself or others.
It is a tragedy that in our wealthy society so many people have been driven to homelessness, and those of us who are more fortunate must helplessly witness and feel their misery on a daily basis. Regrettably, our affluent, sophisticated and medically advanced society has not developed a more rational, effective and humane way of dealing with the mentally disturbed homeless than in a manner other than what appears to be revolving door mental health—that is, forcibly institutionalize, forcibly medicate, stabilize, discharge back into the same environment, and then repeat the cycle. These ill and unfortunate citizens especially deserve our sympathy since they are not only homeless, but hopeless. Yet, they have shown extraordinary courage, strength and resourcefulness in their ability to survive in conditions where the "normal” person would be unable to endure.
*380Fortunately, people of good will have become aroused, and we may be approaching the time when the problem of the homeless will be confronted with sincere and realistic attitudes and resources.
Committing Billie Boggs is not the answer.
Accordingly, the order of the Supreme Court, New York County (Robert D. Lippmann, J.), entered on November 12, 1987, which granted the petition and directed petitioner’s release from respondent Bellevue Hospital, should be affirmed.
Murphy, P. J., and Sullivan, J., concur with Ross, J.; Milonas and Rosenberger, JJ., dissent in an opinion by Milonas, J.
Order, Supreme Court, New York County, entered on November 12, 1987, reversed, on the law and the facts, the petition denied and the proceeding dismissed, without costs and without disbursements.